Start, J.
The suit is in chancery, and is for the recovery of money alleged to have been held by Elijah Downs, in trust for his wife, Matilda E. Downs, who deceased before the bringing of the bill. The fact that the money sought to- be recovered was held in trust is the only ground upon which it is claimed that the Court of Chancery has jurisdiction. It has been held by this Court that money thus held may be recovered by an action at law. Parker v. Parker, 69 Vt. 352, 37 Atl. 712; Lynde v. Davenport, 57 Vt. 597; Atkins’ Est. v. Atkins’ Est., 69 Vt. 270, 37 Atl. 746; Spaulding v. Warner’s Est., 52 Vt. 29; Albee v. Cole, 39 Vt. 319; Davis v. Eastman, 66 Vt. 651, 30 Atl. 1; Adams v. Adams, 22 Vt. 50; Purdy v. Purdy’s Est., 67 Vt. 50, 30 Atl. 695. It appearing from the orator’s bill of complaint that the cause of action is one over which the Courts of law have jurisdiction, the demurrer was rightfully sustained and the bill dismissed.

Decree affirmed, and cause remanded.